Appeal from order directing the city clerk of the city of New York to certify that the vacancy in the city council caused by the resignation of John Cashmore for the balance of the unexpired term be filled at the general election to be held November 5, 1940, and that such successor be elected in accordance with the entire procedure of the general election laws applicable to the election of borough officers, and denying petitioner’s application that the election be held in accordance with the provisions of proportional' representation. Order affirmed, without costs. No opinion. Leave to appeal to the Court of Appeals is hereby granted to the appellants. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.